Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Statutory Basis, 35 U.S.C. §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

claim 19 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program per se.
Claim 19 explicitly recites
“19. program causing an image processing device to execute …”
Thus, only a “program” per se is actually claimed with the “processing device” being intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori; Shingo (US 20200154056 A1, hereinafter “Mori”).

Regarding claim 1, Mori teaches an image processing device (Fig. 3) comprising: 
a map data generation unit configured to generate defocus map data representing defocus amounts at a plurality of positions in a captured image obtained by an imaging element unit, calculated from phase difference information detected by a phase difference detection unit (Figs. 3&5, [0036]: defocus calculation unit 304 generates a defocus map indicating the distribution (i.e., the shift amount and shift direction of the focal point) of the defocus in the taken image on the basis of the phase difference of the subject image generated by luminous fluxes coming from different regions of the exit pupil of the optical system 101); 
and a display control unit configured to generate a defocus map image representing a distribution of defocus amounts of the captured image using the defocus map data generated by the map data generation unit (Figs. 3&5C, [0037]: A display control unit 305 uses the output of the edge generating unit 303 and the defocus calculation unit 304 to generate (process) a processed image in which defocus information about the image is superimposed on the image and displays the processed image on the display unit 106.) and to perform display control (Figs. 6&10, [0058]-[0061]: the display control unit 305 configured to display the one or more images on a display in a different display mode and to superimpose, on an image displayed on the display, information indicating a defocus range of the image on a basis of the display mode and defocus information indicating a shift amount and a shift direction of a focal point in the image displayed on the display).

Regarding claim 2, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the phase difference detection unit detects the phase difference information using image surface phase difference pixels in the imaging element unit ([0036]&[0065]: a subject image generated by a luminous flux having passed through different regions of the pupil of the image-capturing optical system is obtained and in which a defocus map is generated on the basis of the phase difference as illustrated in FIG. 2A).

Regarding claim 3, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the map data generation unit generates defocus map data of a plurality of positions in a target region set in the captured image, and the display control unit generates a defocus map image with respect to the target region (Fig. 10, [0058]-[0061]: by superimposing different color signals such as red for the depth region of the case where the aperture value is increased and orange for the depth region in the case where the aperture value is reduced, it is possible to indicate the degree of change in the depth of the case where the aperture value is changed).

Regarding claim 5, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the display control unit generates a defocus map image colored depending on the defocus amounts at the respective positions in the captured image (Fig. 10, [0058]-[0061]: by superimposing different color signals such as red for the depth region of the case where the aperture value is increased and orange for the depth region in the case where the aperture value is reduced, it is possible to indicate the degree of change in the depth of the case where the aperture value is changed).

Regarding claim 8, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the display control unit performs control of causing the defocus map image to be displayed upon switching to a focused state by a focus control operation in an autofocus mode (Figs. 4-5, [0039]: defocus information superimposing process is executed when the focus state (for focus adjustment) is determined by displaying the image in an enlarged manner on the EVF at the time of still-image capturing).

Regarding claim 9, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the display control unit performs control of causing the defocus map image to be displayed upon detection of a focus adjustment operation or an aperture adjustment operation by a user in a manual focus mode (Figs. 4-5, [0039]: defocus information superimposing process is executed when the focus state (for focus adjustment) is determined by displaying the image in an enlarged manner on the EVF at the time of still-image capturing).

Regarding claim 10, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the display control unit performs control of causing the defocus map image to be displayed upon start of recording of the captured image (Figs. 4-5, [0039]: defocus information superimposing process is executed when the focus state (for focus adjustment) is determined by displaying the image in an enlarged manner on the EVF at the time of still-image capturing).

Regarding claim 11, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein a first image output causing the captured image to be displayed without displaying the defocus map image (Figs. 4-5A, [0039]: input image 501 is, for example, a captured image of a scene in which a person 503 is standing at the center and a tree 502 is present on the front right side of the person.) and a second image output causing the captured image including the defocus map image to be displayed are performed (Figs. 4-5A, [0041]: the defocus calculation unit 304 generates an image 511 indicating a defocus map for the input image 501).

Regarding claim 12, Mori teaches the image processing device according to claim 1, in addition Mori discloses wherein the display control unit ends display control of the defocus map image after the elapse of a predetermined time from start of display control of the defocus map image ([0054]&[0067], claim 7: the display control unit 306 may not superimpose the focus information for the enlarged region when a predetermined time period has elapsed after the enlarged displaying (after the defocus information is displayed on the display in the superimposed manner)).

Regarding claim 13, Mori teaches the image processing device according to claim 3, in addition Mori discloses comprising a target region setting unit configured to set a region in the captured image, designated by a user operation, as the target region ([0037], [0043] A region information obtaining unit 305 obtains information about the position of a region in the enlarged display set by the user. A display control unit 306 uses the output of the signal processing unit 301, the edge generating unit 303, the defocus calculation unit 304, and the region information obtaining unit 305 to generate a processed image, in which defocus information about the image is superimposed on the image, and displays the processed image on the display unit 106.).

Regarding claim 18, Method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 18 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 19,  claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with Mori's further teaching on: program causing an image processing device to execute a map data generation function ([0062]: process may be achieved by deploying the program of the non-volatile memory 108 into the volatile memory 109 and executing the program by the control unit 105 including the image processing unit 104).

Regarding claim 20,  claim 20 has been analyzed and rejected with regard to claim 1 and in accordance with Mori's further teaching on: An imaging device comprising: an imaging element unit configured to perform image capturing (Fig. 1: a digital camera 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori; Shingo (US 20200154056 A1, hereinafter “Mori”), in view of Oikawa; Makoto (US 20160044268 A1, hereinafter “Oikawa”).
Regarding claim 4, Mori teaches the image processing device according to claim 1, except wherein the map data generation unit calculates subject distances at a plurality of positions in the captured image obtained by the imaging element unit on the basis of the calculated defocus amounts and generates depth map data representing the calculated subject distances, and the display control unit generates a depth map image representing a distribution of the subject distances in the captured image using the depth map data generated by the map data generation unit and performs display control.
However, Oikawa discloses wherein the map data generation unit calculates subject distances at a plurality of positions in the captured image obtained by the imaging element unit on the basis of the calculated defocus amounts (Fig. 15: [0062] CPU 121 that functions as a distance information acquiring unit calculates an object distance based on the focus detection information and the lens information such as the focus distance) and generates depth map data representing the calculated subject distances (Fig. 15, [0103]: In step S210, the CPU extracts the objects based on the distribution data of the object distance. The CPU joints areas where the object distances are short in a distribution of the obtained object distances and groups the areas and extracts the outline of the object that is included in the photographing screen. Thereby, an object distance map (distance information) where the area of each object and the object distance are associated with each other is obtained.), 
and the display control unit generates a depth map image representing a distribution of the subject distances in the captured image using the depth map data generated by the map data generation unit and performs display control (Figs. 8, 11, 12, and 13, [0080]-[0084]: an image where the plural object distances Dist1, Dist2, and Dist3 are focused is displayed as confirmation image display immediately after the photographing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the map data generation unit calculates subject distances at a plurality of positions in the captured image obtained by the imaging element unit on the basis of the calculated defocus amounts and generates depth map data representing the calculated subject distances, and the display control unit generates a depth map image representing a distribution of the subject distances in the captured image using the depth map data generated by the map data generation unit and performs display control as taught by Oikawa into Mori image device. The suggestion/ motivation for doing so would be to easily grasp the positions and the number of detected objects (Oikawa: [0083]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori; Shingo (US 20200154056 A1, hereinafter “Mori”), in view of Kanda et al. (US 20190028640 A1, hereinafter “Kanda”).

Regarding claim 6, Mori teaches the image processing device according to claim 1, except wherein the display control unit generates a defocus map image using a defocus amount display icon having different display modes in response to defocus amounts.
However, Kanda discloses wherein the display control unit generates a defocus map image using a defocus amount display icon having different display modes in response to defocus amounts (Figs. 19, [0159]: In this example shown in FIG. 19A, a slider bar 1003 and a slider 1004 of the focus adjustment UI are set in a direction (that is, the vertical direction) perpendicular to the direction of the slider bar 1002 of the viewpoint movement UI. For example, when the slider 1004 is moved up, the controller 121 controls focus adjustment in a direction in which a rear focus state becomes strong. When the slider 1004 is moved down, the controller 121 controls focus adjustment in a direction in which a front focus state becomes strong. A focus adjustment range is equivalent to the above-described refocusing enable range, and calculated in accordance with equation (10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display control unit generates a defocus map image using a defocus amount display icon having different display modes in response to defocus amounts as taught by Kanda into Mori image device. The suggestion/ motivation for doing so would be to allow the user to operate viewpoint movement more intuitively (Kanda: [0155]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Mori and Kanda combination as applied above, in view of Ng; Yi-Ren (US 20080131019 A1, hereinafter “Ng”).

Regarding claim 7, the Mori and Kanda combination teaches the image processing device according to claim 6, except wherein the defocus amount display icon is formed in an annular shape and the diameter of the defocus amount display icon is changed in response to a defocus amount.
However, Ng discloses wherein the defocus amount display icon is formed in an annular shape and the diameter of the defocus amount display icon is changed in response to a defocus amount ([0067]-[0068]: In an embodiment of the present invention, focus is controlled with a virtual brush tool that the user can "paint" over a displayed representation of the current image. For example, the user can click and drag with a computer mouse to define regions to be affected by the brush tool. The effect of the tool is to change the chosen focal depth for pixels in a neighborhood of where the user indicates. This effect is illustrated in FIGS. 18A-18C in accordance with some embodiments. FIG. 18A displays an image that includes an object 1802, which in this example is a bird. In FIG. 18B, a virtual brush tool icon 1804 is painted over the head of the bird 1802. In response, the focal depth for pixels within the icon 1804 is changed to bring the head of the bird 1802 into focus, as illustrated in FIG. 18C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the defocus amount display icon is formed in an annular shape and the diameter of the defocus amount display icon is changed in response to a defocus amount as taught by Ng into the Mori and Kanda combination. The suggestion/ motivation for doing so would be to change the chosen focal depth for pixels in a neighborhood of where the user indicates (Ng: [0067]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori; Shingo (US 20200154056 A1, hereinafter “Mori”), in view of Fukuda; Akira (US 20160241775 A1, hereinafter “Fukuda”).

Regarding claim 14, the Mori teaches the image processing device according to claim 3, except comprising a target region setting unit configured to set the target region depending on contents of the captured image.
However, Fukuda discloses a target region setting unit configured to set the target region depending on contents of the captured image (Fig. 5, [0063]-[0067]: an area setting unit 73 sets a face area, a pupil area, or a predetermined area as an in-focus area in each imaging on the basis of the face detection mode and the operation signal being supplied from an operation unit 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comprising a target region setting unit configured to set the target region depending on contents of the captured image as taught by Fukuda into Mori image device. The suggestion/ motivation for doing so would be to easily setting a type of a subject as a focusing target in each imaging (Fukuda: [0005]).

Regarding claim 15, the Mori and Fukuda combination teaches the image processing device according to claim 14, in addition Fukuda discloses wherein the target region setting unit sets a face region detected in the captured image as the target region (Fig. 5, [0056]: an area setting unit 73 sets a face area, a pupil area, or a predetermined area as an in-focus area in each imaging on the basis of the face detection mode and the operation signal being supplied from an operation unit 52). The suggestion/ motivation for doing so would be to easily setting a type of a subject as a focusing target in each imaging (Fukuda: [0005]).

Regarding claim 16, the Mori and Fukuda combination teaches the image processing device according to claim 14, in addition Fukuda discloses wherein the target region setting unit sets a pupil region detected in the captured image as the target region (Fig. 5, [0056]: an area setting unit 73 sets a face area, a pupil area, or a predetermined area as an in-focus area in each imaging on the basis of the face detection mode and the operation signal being supplied from an operation unit 52). The suggestion/ motivation for doing so would be to easily setting a type of a subject as a focusing target in each imaging (Fukuda: [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mori; Shingo (US 20200154056 A1, hereinafter “Mori”), in view of Kim et al. (US 20150035855 A1, hereinafter “Kim”).

Regarding claim 17, Mori teaches the image processing device according to claim 1, except comprising a recording control unit configured to record the defocus map data generated by the map data generation unit as additional information for the captured image.
However, Kim discloses a recording control unit configured to record the defocus map data generated by the map data generation unit as additional information for the captured image ([0072]: The file generating unit 140a stores the plurality of images that are continuously captured, focus value information of each of the plurality of images, and focus value information of the field. The plurality of images, the focus value information of each of the plurality of images, and the focus value information of the field may be stored in one file.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a recording control unit configured to record the defocus map data generated by the map data generation unit as additional information for the captured image as taught by Kim into Mori image device. The suggestion/ motivation for doing so would be to allow a user to be able to focus an image to a predetermined location in a field even after photographing is performed (Kim: [0006]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697